UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 01-8014



JEFFREY ALLEN CARTER,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-00-708-2)


Submitted:    July 26, 2002               Decided:     December 13, 2002


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Allen Carter, Appellant Pro Se.  Mary Kathleen Beatty
Martin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Allen Carter appeals the district court’s orders

denying relief on his petition filed under 28 U.S.C. § 2254 (2000),

and denying reconsideration of that order.    We have reviewed the

record   and   the   district   court’s   opinion   accepting   the

recommendation of the magistrate judge and find no substantial

question that Carter was deprived of a constitutional right.

Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal on the reasoning

of the district court.   See Carter v. Angelone, No. CA-00-708-2

(E.D. Va. Aug. 27, 2001; Oct. 25, 2001; Nov. 7, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2